Title: Pennsylvania Hospital: Report of the Weekly Committee, 4 June 1752
From: Pennsylvania Hospital
To: 


June 4th. 1752
During our months visitation John Poor being cured, was discharged; and Katherine Shannon’s child being also cured, she was discharged with the Child.
It was agreed to admit Angus McDonnel a dropsical person, if his friends will engage to indemnify the hospital and City from all charges that may accrue on his death or removal to the place of his residence.
It was also agreed to admit a Lunatick from New York at the rate of 10s. per week.
We received three pounds from Dr. Thomas Bond on account of the board of Thomas Stow, which we delivered to the Matron.
Henry Fetter being cured, was discharged.
The Physicians have attended constantly on the days of our visitation.
B. Franklin
  Is: Jones
